                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

DEBBIE LEE,

       Plaintiff,

v.                                                               Case No: 8:19-cv-1102-T-36TGW

FIRST PREMIER BANK,

      Defendant.
___________________________________/

                                             ORDER

       This matter comes before the Court upon Defendant First Premier Bank’s Motion to Stay

Action and Compel Arbitration (Doc. 12), filed on May 30, 2019. Plaintiff filed this action alleging

violations of the Florida Consumer Collection Practices Act, Florida Statutes §§ 559.55 – 559.785,

and the Telephone Consumer Protection Act, 47 U.S.C. § 227, regarding automated collection

calls Defendant made to her cellular telephone. Defendant contends that Plaintiff’s claims are

subject to mandatory arbitration under the “Cardholder Agreement,” and “Initial Disclosures”

which pertain to all disputes arising out of or related to a credit card account, including claims

sounding in tort, contract, or statutory law. Plaintiff does not oppose the motion. The Court, having

considered the motion and being fully advised in the premises, will grant Defendant First Premier

Bank’s Motion to Stay Action and Compel Arbitration.

       Accordingly, it is hereby ORDERED

       1.      The Motion to Stay Action and Compel Arbitration (Doc. 12) is GRANTED.

       2.      Plaintiff is compelled to arbitrate her claims against Defendant. Therefore, the

parties shall arbitrate this matter in accordance with the Cardholder Agreement.

       3.      This action is STAYED pending the completion of arbitration.
       4.      The parties shall file a notice informing the Court that the arbitration has been

concluded, or that their dispute has otherwise been resolved, within FOURTEEN (14) DAYS of

either of such event and immediately dismiss this case, if appropriate.

       5.      The Clerk is directed to terminate all pending motions and deadlines and

administratively close this case.

       DONE AND ORDERED in Tampa, Florida on June 3, 2019.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                                 2
